J-S28009-19
                              2019 PA Super 349
DOMUS, INC.                             :   IN THE SUPERIOR COURT OF
                                        :        PENNSYLVANIA
                                        :
            v.                          :
                                        :
                                        :
SIGNATURE BUILDING SYSTEMS OF           :
PA, LLC                                 :
                                        :   No. 1547 MDA 2018
                  Appellant

              Appeal from the Order Entered August 2, 2018
   In the Court of Common Pleas of Lackawanna County Civil Division at
                         No(s): 2015 Civil 4440

BEFORE: BOWES, J., McLAUGHLIN, J., and STRASSBURGER*, J.

CONCURRING OPINION BY STRASSBURGER, J.:            FILED NOVEMBER 26, 2019

     The Majority determines that the lack of a properly authenticated

judgment is an issue of subject matter jurisdiction, and therefore cannot be

waived. I have grave doubts about this determination. Nevertheless, I join

the Majority based upon our Supreme Court’s opinion in In re Opening of

Ballot Boxes, Montour County, 718 A.2d 774 (Pa. 1998).

     In my view, the insufficient verification is a technicality that can be

remedied, akin to a pleading that is not verified properly in accordance with

Pa.R.Civ.P. 1024 (requiring every pleading with an averment of fact outside

of the record or a denial of fact to contain a verification). This Court deems

substantial compliance with Rule 1024 to be sufficient. Monroe v. Contract

Corp. v. Harrison Square, Inc., 405 A.2d 954, 958 (Pa. Super. 1979).

This is because “[v]erification is necessary to defend a party against

spurious allegations; it must not be transformed into an offensive weapon


*Retired Senior Judge assigned to the Superior Court.
J-S28009-19

designed to strike down an otherwise valid petition.”            Id.    Because

verification merely is necessary for the protection of the party, this Court

has rejected the notion that verification is required to invoke the jurisdiction

of the lower court. Id. at 959 n.5.; see also Rupel v. Bluestein, 421 A.2d

406, 410 (Pa. Super. 1980) (agreeing that defects in verification to

pleadings were not jurisdictional); George H. Altof, Inc. v. Spartan Inns

of America, Inc., 441 A.2d 1236 (Pa. Super. 1982) (holding a court may

not strike confessed judgment due to a defective verification of a complaint

and noting that “a defective verification does not affect the jurisdiction of the

court”).

      Nevertheless, I join the Majority’s Opinion based upon Ballot Boxes.

In that case, which involved an election recount petition, our Supreme Court

observed there was conflicting authority on whether a lack of verification

attached to the petition is a fatal defect that deprives a court of common

pleas of jurisdiction over the petition, or whether the omitted verification is a

defect that can be remedied by filing an amended petition with a proper

verification. Ballot Boxes, 718 A.2d at 777. The High Court concluded that

because the Election Code expressly required recount petitions to be

verified, “a recount petition not verified in accordance with the statutory

requirements does not properly invoke the jurisdiction of the common pleas

court and should be dismissed.”     Id. Because UEFJA expressly requires a




                                      -2-
J-S28009-19

copy of a foreign judgment to be authenticated, I join the Majority’s Opinion

based upon the similar issue in Ballot Boxes.1




1
  In footnote 7, the Majority opines that this Concurrence is “essentially
excusing foreign judgments that lack authentication as required by
§ 4306(b).” Majority Opinion at 13 n.7. That is not the case. Lack of
authentication is a defect. The musing in my Concurrence posits that such a
defect should not be jurisdictional and thus not waivable for failure to raise it
below.


                                      -3-